Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,18,19,20 rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,2,3,4,1,5,6,7,8,9,10,11,9,16,16,17,18,20 of U.S. Patent No. 11,215,453. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,18,19,20 of the application are merely broader than corresponding claims 1,2,3,4,1,5,6,7,8,9,10,11,9,16,16,17,18,20 of the patent.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pattabiraman et al 9,980,246 teach determining height for different floors based upon estimated altitudes, and determines latitude/longitude coordinates to identify the building which the corresponds to the measured altitude.  However, the determination does not includes determination of terrain altitude at the same location where height is measured, as called for in Applicant’s claims 1, 9 and 14.
Karvounis et al 2016/0169670 teach absolute elevation determination based on estimated location of a mobile device, and elevation data from a reference map (ABSTRACT).  However, the determination does not include determination of first and second terrain altitudes at the same area which pressure measurements (i.e., estimated altitudes) are taken, as called for in Applicant’s claims 1, 9 and 14.
Young et al 2019/0371054 tracks (Para 62) user elevation in a building with pressure sensors in a mapping device, and terrain elevation data from other sources. The terrain elevation data is employed to determine often large pressure sensor offsets seen when computing pressure altitude.  Such model may be used to provide instruction to use pressure altitude to compute a user’s correct floor.
However, the terrain offset of Young is not that (i.e., employed) as called for in Applicant’s claims 1, 9 and 14.
Robertson et al 2018/0255431 teach (Para 81) that a location (i.e., floor number) can be provided via a provider 12 from a pressure sensor reading calibrated for terrain elevation. However, application of the terrain of Robertson does not suggest that particularly called for in Applicant’s claims 1, 9 and 14.
Karvounis et al 2013/0332106 teach (Para 19) determination of floor number of a building by measuring absolute altitude (pressure reading), and combining such with terrain information to further determine the elevation of the pressure reading location from the terrain. However, application of the terrain of Robertson does not suggest that called for in Applicant’s claims 1, 9 and 14.

Claims 16,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh D Patel, can be reached at telephone number 572-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2855